Title: From John Adams to Jan and Dirk van Vollenhoven, 22 September 1780
From: Adams, John
To: Vollenhoven, Jan van,Vollenhoven, Dirk van


     
      
       22 Septr. 1780
      
     
     A Stranger, having particular Occasion to Speak with the Broker, who, Some time Since, negotiated in this City, a Loan of Money, for the City of Dantzick, begs the Favour of Mr. Van Vollenhoven to communicate his Name and Place of Abode, in a written Billet Sealed, by the Bearer in Writing to the Bearer.
     